COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
ESTHER D. HINSON,                                         )
                                                                              )              
No.  08-04-00003-CV
Appellant,                          )
                                                                              )                    Appeal from the
v.                                                                           )
                                                                              )                 
65th District Court
JAMES F. HINSON, JR.,                                     )
                                                                              )           
of El Paso County, Texas
Appellee.                           )
                                                                              )                
(TC# 2000CM315)
                                                                              )
 
 
MEMORANDUM  OPINION
 
Pending before the
Court on its own initiative is the dismissal of this appeal for want of prosecution.  Finding no Appellant=s
brief has been filed, we dismiss the appeal.
Tex.R.App.P. 42.3 states:
Under the following
circumstances, on any party=s
motion--or on its own initiative after giving ten days=
notice to all parties--the appellate court may dismiss the appeal or affirm the
appealed judgment or order.  Dismissal or
affirmance may occur if the appeal is subject to dismissal:
 
(a)        for want of jurisdiction;
 
(b)        for want of prosecution; or
 
(c)        because the appellant has failed to
comply with a requirement of these rules, a court order, or a notice from the
clerk requiring a response or other action within a specified time.
 




This Court possesses the authority
to dismiss an appeal for want of prosecution when an appellant in a civil case
fails to timely file its brief and gives no reasonable explanation for such
failure.  Tex.R.App.P. 38.8(a)(1).
On January 5,
2004, Appellant timely filed a notice of appeal in this cause.  On February 10, 2004, this Court
received Appellant=s Writ of
Mandamus Notice of Appeal to the Eight Court of Appeals and Motion and Order
for Continuance and An Extension.  This
Court construed this document as an extension of time to file Appellant=s brief and filed it on March 8,
2004.  The Court granted Appellant=s motion and extended the due date for
Appellant=s brief
to March 29, 2004.  Appellant neither
filed a brief by this due date nor filed a motion for extension of time.
On April 6, 2004,
pursuant to Tex.R.App.P. 38.8,
this Court=s clerk
sent a letter to the parties indicating the Court=s
intent to dismiss the case for want of prosecution absent a response from any
party within ten days to show grounds for continuing the appeal.  No response was received by such date.  Accordingly, pursuant to Tex.R.App.P. 42.3(b) and (c), we
dismiss the appeal for want of prosecution.
 
 
 
May
13, 2004
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 3
Barajas, C.J., Larsen, and Chew, JJ.